SILBERMAN, Judge.
Raymond Sanchez appeals from his convictions and sentences for second-degree murder with a firearm and kidnaping. We affirm his convictions without comment. However, Sanchez correctly notes that in certain of the sentencing documents the trial court cited the wrong statute as the basis for imposing $2.50 in costs. The State acknowledges that remand is appropriate for correction of the sentencing documents for counts I and II to reflect that the costs were imposed pursuant to section 938.04 Florida Statutes (1999), instead of section 960.25. Accordingly, we remand for correction of the sentencing documents to reflect the proper statutory authority.
Affirmed and remanded with directions.
WHATLEY and SALCINES, JJ., concur.